ORDER

PER CURIAM.
Quentin Walker (‘Walker”) appeals from the judgment of conviction by the trial court, after a jury found him guilty of one count of attempted burglary in the first degree and one count of property damage in the second degree.
We have reviewed the briefs of the parties and the record on appeal. We find no plain error. A written opinion reciting the detailed facts and restating the principles of law would serve no jurisprudential purpose. The parties have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).